          Case 3:16-cv-02645-SI Document 188 Filed 01/30/19 Page 1 of 2

                                        LAW OFFICE OF

                      D O U GL A S C. F L A D S E T H
                        1160 North Dutton Avenue, Suite 180
                            Santa Rosa, California 95401
                         www.medicalmalpracticegroup.com
                                  fladseth@aol.com
Telephone: (707) 545-2600                                  Facsimile: (707) 545-0552


                                         January 30, 2019


The Honorable Susan Illston
United States District Court, Northern District - San Francisco
450 Golden Gate Ave., 17th Floor, Courtroom 1
San Francisco, CA 94102

       Re:     Gutierrez v. Santa Rosa Memorial Hospital, et al.
               Case No.: 3:16-cv-02645-SI

Dear Judge Illston:

        Plaintiffs are hereby requesting that this cause of action be restored to the calendar for
further proceedings and are asking for a 60 day extension regarding the 90 day period tolled in
the Order of Dismissal Upon Settlement filed by this Honorable Court on 11/8/18. Settlement
has not occurred as Defendants are unable to provide a settlement agreement until the petitions
for minor’s compromise for the minor children and for the special needs trust for Cynthia
Gutierrez are granted. Plaintiff’s counsel has been unable to file the petitions within the ordered
time frame. Additionally, Medi-Cal will not provide Plaintiff with its final lien amount until the
Court approves the settlement. Therefore, Plaintiffs hereby request that this matter be restored
to the calendar until March 31, 2019.

                                              Respectfully submitted,

                                                   /S/

                                              DOUGLAS C. FLADSETH

DCF:dmf
          Case 3:16-cv-02645-SI Document 188 Filed 01/30/19 Page 2 of 2

                                CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January, 2019, I will electronically file the
 foregoing with the Clerk using the CM/ECF system, which will send a notification of filing to
the following counsel of record:

BRETT SCHOEL                                        Attorneys for Defendants
DIANA KAEMPFER                                      SANTA ROSA MEMORIAL HOSPITAL
LA FOLLETTE, JOHNSON,                               AND ST. JOSEPH HEALTH
DE HAAS, FESLER & AMES
655 University Avenue, Suite 119
Sacramento, California 95825
Bschoel@ljdfa.com
dkaempfer@ljdfa.com

JAMES NELSON ESQ                                    Attorneys for
JOSEPH FINKEL ESQ                                   DR. ELLIOT BRANDWENE
ALEXANDER M. ARONOV ESQ
SONJIA M. DAHL, ESQ.
DONNELLY NELSON DEPOLO & MURRAY
201 N CIVIC DR SUITE 239
WALNUT CREEK CA 94596
Jnelson@dndmlawyers.com
jfinkel@dndmlawyers.com
aaronov@dndmlawyers.com
sdahl@dndmlawyers.com

JOHN RHODE ESQ                                      Attorneys for TEAM HEALTH, CHASE
HARDY ERICH BROWN & WILSON                          DENNIS EMERGENCY MEDICAL
455 Capitol Mall, Sujite 200                        GROUP INC
SACRAMENTO CA 95814
jrhode@hebw.com



                                                    ________/S/________________________
                                                    Douglas C. Fladseth (SBN 083420)
                                                    Counsel for Plaintiffs
                                                    LAW OFFICE OF DOUGLAS C.
                                                    FLADSETH
                                                    1160 North Dutton Avenue, Suite 180
                                                    Santa Rosa, California 95401
                                                    Telephone: (707) 545-2600
                                                    Fax: (707) 545-0552
                                                    fladseth@aol.com
